     Case 2:20-cv-01015-JAM-DMC Document 9 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDUARDO LISEA,                                     No. 2:20-CV-1015-JAM-DMC-P
12                       Petitioner,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    DANIEL CUEVA,
15                       Respondent.
16

17                  Petitioner, a prisoner proceeding pro se, brings this petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On October 20, 2020, the Court dismissed Petitioner’s

19   petition and directed Petitioner to file an amended petition within 30 days. Petitioner was

20   warned that failure to file an amended petition may result in dismissal of this action for lack of

21   prosecution and failure to comply with court rules and orders. See Local Rule 110. To date,

22   Petitioner has not complied.

23                  The Court must weigh five factors before imposing the harsh sanction of

24   dismissal. See Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000); Malone v.

25   U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987). Those factors are: (1) the public's

26   interest in expeditious resolution of litigation; (2) the court's need to manage its own docket; (3)

27   the risk of prejudice to opposing parties; (4) the public policy favoring disposition of cases on

28   their merits; and (5) the availability of less drastic sanctions. See id.; see also Ghazali v. Moran,
                                                        1
     Case 2:20-cv-01015-JAM-DMC Document 9 Filed 12/22/20 Page 2 of 2


 1   46 F.3d 52, 53 (9th Cir. 1995) (per curiam). A warning that the action may be dismissed as an

 2   appropriate sanction is considered a less drastic alternative sufficient to satisfy the last factor.

 3   See Malone, 833 F.2d at 132-33 & n.1. The sanction of dismissal for lack of prosecution is

 4   appropriate where there has been unreasonable delay. See Henderson v. Duncan, 779 F.2d 1421,

 5   1423 (9th Cir. 1986). Dismissal has also been held to be an appropriate sanction for failure to

 6   comply with an order to file an amended complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

 7   1260-61 (9th Cir. 1992).

 8                   Having considered these factors, and in light of Petitioner’s failure to file an

 9   amended petition as directed, the Court finds that dismissal of this action is appropriate.

10                   Based on the foregoing, the undersigned recommends that this action be

11   dismissed, without prejudice, for lack of prosecution and failure to comply with court rules and

12   orders.

13                   These findings and recommendations are submitted to the United States District

14   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

15   after being served with these findings and recommendations, any party may file written

16   objections with the court. Responses to objections shall be filed within 14 days after service of

17   objections. Failure to file objections within the specified time may waive the right to appeal.

18   See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

19

20   Dated: December 22, 2020
                                                              ____________________________________
21                                                            DENNIS M. COTA
22                                                            UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                          2
